Citation Nr: 0104389	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  98-03 182	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for hallux valgus of the 
right foot, postoperative status, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from September 1993 to April 
1995.  This appeal arises from a November 1997 rating 
decision which denied a rating in excess of 10 percent for 
hallux valgus of the right foot, postoperative status.  The 
veteran failed to report for a Travel Board hearing before a 
Member of the Board of Veterans' Appeals (Board) scheduled on 
January 26, 2000.  


REMAND

The claims folder contains a report of contact, dated July 6, 
2000, between the veteran and an RO employee, indicating that 
he failed to report for a VA examination scheduled on July 1, 
2000, because he did not receive notification from the 
medical facility to report for the examination in time to do 
so.  There was indication in the report of contact that the 
veteran's address had recently changed.  

There is a computer generated message from the VA medical 
facility in Columbia, South Carolina, that the veteran failed 
to report for a VA examination scheduled on July 24, 2000 to 
evaluate the severity of his service-connected hallux valgus 
of the right foot, postoperative status.  In a written 
statement, received in August 2000, the veteran indicated 
that he had been unable to report for the VA examination 
scheduled on that date because he was detained in the 
Florence County (South Carolina) Detention Center at the time 
of the scheduled examination.  

Pursuant to 38 C.F.R. § 3.655(a), when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, or re-examination, action shall be taken in 
accordance with 38 C.F.R. § 3.655(b).  Under 38 C.F.R. 
§ 3.655(b), when the examination was scheduled in conjunction 
with a claim for an increased rating, the claim shall be 
denied.  See 38 C.F.R. § 3.655(a), (b) (2000).  

In this case, the veteran has explained his failure to report 
for VA examinations scheduled in July 2000.  The Board 
concludes that the veteran should be rescheduled for a VA 
examination to evaluate the current severity of his hallux 
valgus of the right foot, postoperative status.  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of his service-connected 
hallux valgus of the right foot, 
postoperative status.  A copy of the 
letter from the VA medical facility to 
the veteran advising him of the date, 
time, and place of the VA examination 
must be placed in the claims folder to 
ensure that the veteran has had proper 
notice of the examination.  

2.  If the veteran reports for the VA 
examination, the examining physician must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  The purpose of the 
examination is to determine the current 
severity of the veteran's hallux valgus 
of the right foot, postoperative status.  
All clinical findings must be reported in 
detail.  The examiner must indicate 
whether the veteran's service-connected 
right foot disorder is moderate, 
moderately severe, or severe.  

3.  If the veteran reports for the above 
noted examination, the RO should 
adjudicate the veteran's claim on the 
basis of the evidence, including the 

examination report.  If the veteran does 
not report for the scheduled examination, 
and if he does not provide an adequate 
reason for his failure to report, the RO 
should deny the veteran's claim under 
38 C.F.R. § 3.655(b) (2000).  In the 
event that the claim is adjudicated under 
38 C.F.R. § 3.655, the supplemental 
statement of the case furnished by the RO 
to the veteran and his representative 
should explain the denial of the claim on 
the basis of 38 C.F.R. § 3.655.  If the 
claim is reviewed on the merits, the RO 
should then determine whether it may be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



